
	
		II
		112th CONGRESS
		1st Session
		S. 767
		IN THE SENATE OF THE UNITED STATES
		
			April 7 (legislative
			 day, April 5), 2011
			Mr. Harkin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the calculation of, the reporting of, and the
		  accountability for, secondary school graduation rates. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Every Student Counts
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)In order for the
			 United States to retain a competitive edge in the world economy, it is
			 essential that youth in the United States be prepared for the jobs of today and
			 for the jobs of the future. Such jobs increasingly require postsecondary
			 education, and according to a 2008 Department of Labor report, almost 90
			 percent of the fastest growing and best paying jobs require some postsecondary
			 education.
			(2)Individuals
			 without a regular secondary school diploma experience higher rates of
			 unemployment, incarceration, poverty, and receipt of public assistance than
			 individuals with a regular secondary school diploma.
			(3)According to the
			 2009 Center for Public Education report Better late than never?
			 Examining late high school graduates, on-time graduation with a regular
			 secondary school diploma leads to the best outcomes for students, but students
			 who graduate late with a regular secondary school diploma are still more likely
			 to earn an associate or a baccalaureate degree, to be employed full-time, and
			 to obtain a job with retirement benefits and health insurance than are either
			 students who drop out of secondary school or students who receive a GED.
			(4)About 1,300,000
			 secondary school students, which is approximately 1/3 of
			 all secondary school students in the United States, fail to graduate with their
			 peers every year. According to the Department of Education, the United States
			 secondary school graduation rate is only 75 percent.
			(5)The graduation
			 rates for historically disadvantaged minority groups are far lower than that of
			 their White peers. Little more than half of all African-American and Hispanic
			 students finish secondary school on time with a regular secondary school
			 diploma, while more than 3/4 of White students finish
			 secondary school on time with a regular secondary school diploma.
			(6)Nearly 2,000
			 secondary schools (about 12 percent of all secondary schools in the United
			 States) produce about half of the Nation's secondary school dropouts. In these
			 schools, the number of seniors is routinely 60 percent or less than the number
			 of freshmen 3 years earlier. While 34 percent of the Nation's African-American
			 students and nearly 28 percent of Latino students attend these dropout
			 factories, only 16 percent of White students do.
			(7)The average gap
			 between State-reported graduation rates and independently reported graduation
			 rates is approximately 11 percent.
			(8)In 2005, all 50
			 of the Nation's Governors signed the National Governors Association's
			 Graduation Rate Compact, pledging to use a common, accurate graduation
			 rate.
			(9)In 2008, the
			 Secretary of Education released final regulations that also require States to
			 report a common graduation rate calculation. However, since the Department of
			 Education did not specify in the regulations what graduation rate goals and
			 growth targets are appropriate and how States should include 4-year rates and
			 extended year rates in calculating adequate yearly progress, it is necessary to
			 clarify these goals, targets and rates in order to create a meaningful Federal
			 accountability system for secondary schools.
			(10)State-set
			 targets to make adequate yearly progress under the Secretary of Education's
			 2008 regulations are numerous in type and varied in aggressiveness.
			 Twenty-eight States have set a graduation rate goal of less than 90 percent. At
			 least 8 States have set status targets that do not take into consideration
			 progress toward the State-set goal. Furthermore, only 2 of the 9 States that
			 include extended year rates in measures of adequate yearly progress do so in a
			 way that places a priority on graduating students within 4 years.
			(11)The most
			 accurate graduation rate calculations rely on high-quality longitudinal data
			 systems that track individual student data from the time a student enters
			 kindergarten through the time such student finishes 12th grade. Forty-eight
			 States plan to have data systems that will provide secondary school data that
			 will allow such States to use the graduation rate formula specified in the
			 Department of Education's 2008 final regulations not later than the 2011–2012
			 school year.
			(12)An
			 accountability system with meaningful graduation rate goals—
				(A)holds schools,
			 school districts, and States responsible for both student achievement and
			 outcomes; and
				(B)ensures that
			 low-performing students are not unnecessarily held back or encouraged to leave
			 school without a diploma.
				(13)Prior to the
			 2008 regulations, the amendments to the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6301 et seq.) made by the No Child Left Behind Act of 2001
			 (Public Law 107–110) did not require consistent calculations, meaningful goals,
			 or disaggregation of graduation rates. Without clear guidance from the
			 Department of Education, most secondary schools can continue to make adequate
			 yearly progress by making as little as 0.1 percent improvement or less in
			 secondary school graduation rates each year and can do so with a consistent, or
			 even growing, secondary school graduation gap among subgroups of
			 students.
			3.PurposesThe purposes of this Act are—
			(1)to require
			 consistent calculations and reporting of secondary school graduation rates
			 across schools, school districts, and States;
			(2)to provide
			 educators with critical information about student progress toward secondary
			 school graduation; and
			(3)to ensure
			 meaningful accountability for the improvement of secondary school graduation
			 rates for all students, particularly for poor and minority students.
			4.Secondary school
			 graduation ratesSubpart 1 of
			 part A of title I of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311 et seq.) is amended by inserting after section 1111 (20 U.S.C.
			 6311) the following:
			
				1111A.Secondary
				school graduation rates
					(a)DefinitionsIn
				this section:
						(1)Adjusted
				cohort; entering cohort; transferred into; transferred out
							(A)Adjusted
				CohortSubject to subparagraphs (D)(ii) through (G), the term
				adjusted cohort means the difference of—
								(i)the sum
				of—
									(I)the entering
				cohort; plus
									(II)any students
				that transferred into the cohort in any of grades 9 through 12; minus
									(ii)any students
				that are removed from the cohort as described in subparagraph (E).
								(B)Entering
				cohortThe term entering cohort means the number of
				first-time 9th graders enrolled in the secondary school 1 month after the start
				of the secondary school’s academic year.
							(C)Transferred
				intoThe term transferred into when used with
				respect to a secondary school student, means a student who—
								(i)was a first-time
				9th grader during the same school year as the entering cohort; and
								(ii)enrolls after
				the entering cohort is calculated as described in subparagraph (B).
								(D)Transferred
				out
								(i)In
				generalThe term transferred out when used with
				respect to a secondary school student, means a student who the secondary school
				or local educational agency has confirmed has transferred—
									(I)to another school
				from which the student is expected to receive a regular secondary school
				diploma; or
									(II)to another
				educational program from which the student is expected to receive a regular
				secondary school diploma.
									(ii)Confirmation
				requirements
									(I)Documentation
				requiredThe confirmation of a student's transfer to another
				school or educational program described in clause (i) requires documentation
				from the receiving school or program that the student enrolled in the receiving
				school or program.
									(II)Lack of
				confirmationA student who was enrolled, but for whom there is no
				confirmation of the student having transferred out, shall remain in the cohort
				as a nongraduate for reporting and accountability purposes under this
				section.
									(iii)Programs not
				providing creditA student enrolled in a GED or other alternative
				educational program that does not issue or provide credit toward the issuance
				of a regular secondary school diploma shall not be considered transferred
				out.
								(E)Cohort
				removalTo remove a student from a cohort, a school or local
				educational agency shall require documentation to confirm that the student has
				transferred out, emigrated to another country, or is deceased.
							(F)Treatment of
				other leavers and withdrawalsA student who was retained in a
				grade, enrolled in a GED program, aged-out of a secondary school or secondary
				school program, or left secondary school for any other reason, including
				expulsion, shall not be considered transferred out, and shall remain in the
				adjusted cohort.
							(G)Special
				ruleFor those secondary schools that start after grade 9, the
				entering cohort shall be calculated 1 month after the start of the secondary
				school's academic year in the earliest secondary school grade at the secondary
				school.
							(2)Alternative
				educational settingThe term alternative educational
				setting means—
							(A)a secondary
				school or secondary school educational program that—
								(i)is designed for
				students who are under-credited or have dropped out of secondary school;
				and
								(ii)awards a regular
				secondary school diploma; or
								(B)a secondary
				school or secondary school educational program designed to issue a regular
				secondary school diploma concurrently with a postsecondary degree or not more
				than 2 years of postsecondary education credit.
							(3)Cumulative
				graduation rateThe term cumulative graduation rate
				means, for each school year, the percent obtained by calculating the product
				of—
							(A)the result
				of—
								(i)the sum
				of—
									(I)the number of
				students who—
										(aa)form the
				adjusted cohort; and
										(bb)graduate in 4
				years or less with a regular secondary school diploma (which shall not include
				a GED or other certificate of completion or alternative to a diploma except as
				provided in paragraph (6)(B)); plus
										(II)the number of
				additional students from previous cohorts who graduate in more than 4 years
				with a regular secondary school diploma (which shall not include a GED or other
				certificate of completion or alternative to a diploma except as provided in
				paragraph (6)(B)); divided by
									(ii)the sum
				of—
									(I)the number of
				students who form the adjusted cohort for that year's graduating class;
				plus
									(II)the number of
				additional student graduates described in clause (i)(II); multiplied by
									(B)100.
							(4)4-Year
				adjusted cohort graduation rateThe term 4-year adjusted
				cohort graduation rate means the percent obtained by calculating the
				product of—
							(A)the result
				of—
								(i)the number of
				students who—
									(I)formed the
				adjusted cohort 4 years earlier; and
									(II)graduate in 4
				years or less with a regular secondary school diploma (which shall not include
				a GED or other certificate of completion or alternative to a diploma except as
				provided in paragraph (6)(B)); divided by
									(ii)the number of
				students who formed the adjusted cohort for that year's graduating class 4
				years earlier; multiplied by
								(B)100.
							(5)On-track
				studentThe term on-track student means a student
				who—
							(A)has accumulated
				the number of credits necessary to be promoted to the next grade, in accordance
				with State and local educational agency policies;
							(B)has a 90 percent
				or higher school attendance rate;
							(C)has failed not
				more than 1 semester in English or language arts, mathematics, science, or
				social studies; and
							(D)has failed not
				more than any 2 credit-bearing courses.
							(6)Regular
				secondary school diploma
							(A)In
				generalThe term regular secondary school diploma
				means the standard secondary school diploma awarded to the preponderance of
				students in the State that is fully aligned with State standards, or a higher
				diploma. Such term shall not include GEDs, certificates of attendance, or any
				lesser diploma award.
							(B)Special
				ruleFor a student who has a significant cognitive disability and
				is assessed using an alternate assessment aligned to an alternate achievement
				standard, receipt of a regular secondary school diploma or a State-defined
				alternate diploma aligned with completion of the student's right to a free and
				appropriate public education under the Individuals with Disabilities Education
				Act shall be counted as graduating with a regular secondary school diploma for
				the purposes of this section, except that not more than 1 percent of students
				served by the State or local educational agency, as appropriate, shall be
				counted as graduates with a regular secondary school diploma under this
				subparagraph.
							(7)Under-credited
				studentThe term under-credited student means a
				secondary school student who is a year or more behind in the expected
				accumulation of credits or courses toward an on-time graduation as determined
				by the relevant local educational agency's and State educational agency's
				secondary school graduation requirements for an on-time graduation.
						(b)Calculating and
				reporting accurate graduation rates
						(1)Calculating
				graduation ratesNot later than school year 2011–2012, and every
				school year thereafter, each State educational agency and local educational
				agency that is assisted under this part shall calculate, using a statewide
				longitudinal data system with individual student identifiers for each school
				served by the State or local educational agency, as the case may be—
							(A)the 4-year
				adjusted cohort graduation rate; and
							(B)the cumulative
				graduation rate.
							(2)Calculation at
				school, LEA, and State levels; disaggregation and cross
				tabulationThe 4-year adjusted cohort graduation rate and the
				cumulative graduation rate shall be calculated at the school, local educational
				agency, and State levels in the aggregate and disaggregated and cross tabulated
				by race, ethnicity, gender, disability status, migrant status, English
				proficiency, and status as economically disadvantaged, and made public, except
				that such disaggregation or cross tabulation shall not be required in a case in
				which the number of students in a subgroup is insufficient to yield
				statistically reliable information or the results would reveal personally
				identifiable information about an individual student.
						(3)Statewide Exit
				CodesNot later than 1 year after the enactment of the
				Every Student Counts Act, each
				State that receives funds under this subpart shall—
							(A)design a
				statewide exit code system, in consultation with local educational
				agencies;
							(B)require all local
				educational agencies to use the statewide exit code system; and
							(C)provide technical
				assistance and support to local educational agencies to assist such agencies
				with the implementation of the statewide exit code system.
							(4)Reporting
				graduation ratesSubject to paragraph (5), not later than school
				year 2011–2012, and every school year thereafter, each State that is assisted
				under this part shall ensure that the State, all local educational agencies in
				the State, and all secondary schools in the State report annually, as part of
				the State and local educational agency report cards required under section
				1111(h), each of the following:
							(A)4-Year
				adjusted cohort graduation rateThe 4-year adjusted cohort
				graduation rate, in the aggregate and disaggregated by each of the subgroups
				described in paragraph (2).
							(B)4-Year
				adjusted cohort size and 4-year graduatesThe final number of
				students in the 4-year adjusted cohort and the total number of 4-year graduates
				in the aggregate and disaggregated by each of the subgroups described in
				paragraph (2).
							(C)Cumulative
				graduation rateThe cumulative graduation rate, in the aggregate
				and disaggregated by each of the subgroups described in paragraph (2).
							(D)Number and
				percentage of students graduating in more than 4 yearsThe number
				and percentage of secondary school students graduating in more than 4 years
				with a regular secondary school diploma as described in subsection
				(a)(3)(A)(i)(II), disaggregated by the number of years it took the students to
				graduate and by each of the subgroups described in paragraph (2).
							(E)Number and
				percentage of students removed from cohortThe number and
				percentage of secondary school students who have been removed from the 4-year
				adjusted cohort by exit code (as described in subsection (b)(3)), in the
				aggregate and disaggregated by each of the subgroups described in paragraph
				(2).
							(F)Number and
				percentage of continuing studentsThe number and percentage of
				students from each previous adjusted cohort that began 4 years or more earlier
				who have not graduated from and are still enrolled in secondary school.
							(5)Use of interim
				graduation rateIn the case of a State that does not have an
				individual student identifier longitudinal data system, with respect to each
				graduation rate calculation or reporting requirement under this section, the
				State and local educational agencies and secondary schools in the State shall
				temporarily carry out this section by using an interim graduation rate
				calculation that meets the following conditions:
							(A)Number of
				graduates compared to number of studentsThe calculation shall
				measure or estimate the number of secondary school graduates compared to the
				number of students in the secondary school's entering grade.
							(B)Dropout
				dataThe calculation shall not use dropout data.
							(C)Regular
				secondary school diplomaThe calculation shall count as graduates
				only those students who receive a regular secondary school diploma.
							(D)DisaggregationThe
				calculation shall be disaggregated by each of the subgroups described in
				paragraph (2).
							(E)Annual basis
				and rate of growthThe calculation shall be used on an annual
				basis to determine a rate of growth, as described in subsection (c).
							(F)Timeframe
				limitationThe interim graduation rate calculation may only be
				used through the end of school year 2012–2013.
							(G)Reporting use
				of interim graduation rateEach State that receives assistance
				under this part and does not have an individual student identifier longitudinal
				data system shall describe in the State's plan submitted under section 1111 the
				interim graduation rate used in accordance with this paragraph.
							(6)Reporting on
				alternative settingsNot later than school year 2011–2012, and
				every school year thereafter, each State educational agency and local
				educational agency that receives assistance under this part and contains an
				alternative education setting that establishes an alternative 4-year completion
				requirement as described in subsection (c)(4)(C)(iii), shall report annually as
				part of the State and local educational agency report cards required under
				section 1111(h), the following:
							(A)The name of each
				alternative education setting that establishes an alternative 4-year completion
				requirement as described in subsection (c)(4)(C)(iii).
							(B)A description of
				the program provided at each setting and the population served.
							(C)The enrollment of
				such settings in the aggregate and disaggregated by each of the subgroups
				described in paragraph (2), including as a percent of overall
				enrollment.
							(D)Whether the
				setting is a new school or setting.
							(E)The alternative
				4-year completion requirement as described in subsection (c)(4)(C)(iii).
							(7)Reporting
				percent of on-track studentsNot later than school year
				2011–2012, and every school year thereafter, each State educational agency,
				local educational agency, and school that receives assistance under this part
				shall report annually, as part of the State and local educational agency report
				cards required under section 1111(h), the percent of on-track students for each
				secondary school grade served by the State educational agency, local
				educational agency, and school, respectively, other than the graduating grade
				for the secondary school, in the aggregate and disaggregated by each of the
				subgroups described in paragraph (2).
						(8)Reporting
				additional indicators
							(A)In
				generalA State may report additional complementary indicators of
				secondary school completion, such as—
								(i)a
				college-ready graduation rate;
								(ii)a dropout
				rate;
								(iii)in-grade
				retention rates;
								(iv)percentages of
				students receiving GEDs, certificates of completion, or alternatives to a
				diploma;
								(v)average
				attendance rates in the aggregate and disaggregated by each of the subgroups
				described in paragraph (2); and
								(vi)in the case of a
				State with exit examinations, students who have completed course requirements
				but failed a State examination required for secondary school graduation.
								(B)Definitions for
				indicatorsThe Secretary shall promulgate and publish in the
				Federal Register regulations containing definitions for the indicators
				described in clauses (i), (ii), and (iii) of subparagraph (A) that are
				consistent with the definitions used by the National Center for Educational
				Statistics, in order to ensure that the indicators are comparable across
				schools and school districts within a State.
							(C)ProhibitionFor
				purposes of reporting or accountability under this section, the additional
				indicators shall not replace the 4-year adjusted cohort graduation rate or the
				cumulative graduation rate.
							(D)Rule of
				constructionNothing in this Act shall be construed to prohibit a
				State from reporting indicators of secondary school completion that are not
				described in subparagraph (A).
							(9)Data
				anomalies
							(A)In
				generalWhen an individual student record indicates a student was
				enrolled in more than 1 secondary school or a student record shows enrollment
				in a secondary school but no subsequent information, such student record shall
				be assigned to 1 adjusted cohort for the purposes of calculating and reporting
				school, local educational agency, and State 4-year adjusted cohort graduation
				rates and cumulative graduation rates under this subsection.
							(B)Special
				ruleA student who returns to secondary school after dropping out
				of secondary school, or receives a diploma from more than 1 school or
				educational program served by any 1 local educational agency, shall be
				counted—
								(i)only once for
				purposes of reporting and accountability under this section; and
								(ii)as part of the
				student's original adjusted cohort.
								(10)Monitoring of
				data collectionEach State that receives assistance under this
				part shall conduct regular audits of the data collection, use of exit codes (as
				described in subsection (b)(3)), reporting, and calculations that are carried
				out by local educational agencies in the State. The Secretary shall assist
				States in their efforts to develop and retain the capacity for collection,
				analysis, and public reporting of 4-year adjusted cohort graduation rate and
				cumulative graduation rate data.
						(c)School, local
				educational agency, and State accountability
						(1)Graduation rate
				goalEach State that receives assistance under this part
				shall—
							(A)seek to have all
				students graduate from secondary school prepared for success in college and
				career; and
							(B)meet the
				graduation rate goal as described in this subsection.
							(2)Graduation rate
				calculationEach State that receives assistance under this part
				shall use aggregate and disaggregated 4-year adjusted cohort graduation rates
				or cumulative graduation rates as the additional indicator described in section
				1111(b)(2)(C)(vi) for the purposes of determining each secondary school's and
				local educational agency's adequate yearly progress.
						(3)Meeting
				graduation rate goalIn order to meet the graduation rate goal, a
				State, local educational agency, or school shall demonstrate that it has a
				4-year adjusted cohort graduation rate or a cumulative graduation rate above 90
				percent in the aggregate and for all subgroups described in subsection
				(b)(2).
						(4)Annual
				measurable objectivesThe Secretary shall require a State, local
				educational agency, or school that receives assistance under this part and that
				has not met the graduation rate goal in the aggregate or for any subgroup
				described in subsection (b)(2) to increase the 4-year adjusted cohort
				graduation rate or the cumulative graduation rate, in the aggregate or for such
				subgroup, respectively, in order to make adequate yearly progress under section
				1111(b)(2), as follows:
							(A)Baseline for
				4-year adjusted cohort and cumulative graduation rates
								(i)In
				GeneralSubject to subparagraph (B), the 4-year adjusted cohort
				graduation rate calculated and reported in accordance with this section for the
				first school year that begins after the date of enactment of the Every Student
				Counts Act shall serve as the baseline 4-year adjusted cohort graduation rate
				and the cumulative graduation rate calculated and reported in accordance with
				this section for such first school year shall serve as the baseline cumulative
				graduation rate.
								(ii)Annual
				GrowthEach school year after the baseline year described in
				clause (i), 4-year adjusted cohort graduation rates and cumulative graduation
				rates calculated at the school, local educational agency, and State levels in
				the aggregate and disaggregated by each subgroup described in subsection (b)(2)
				shall be evaluated for annual growth in accordance with subparagraph
				(C).
								(B)Baseline
				adjustmentIn the case of a State that uses an interim graduation
				rate, after the State has implemented an individual student identifier
				longitudinal data system and can calculate the 4-year adjusted cohort
				graduation rate and the cumulative graduation rate, but not later than the
				2013–2014 school year, the State shall use the cumulative graduation rate as
				the baseline graduation rate for reporting and accountability under this
				section.
							(C)Annual
				growth
								(i)In
				generalIn order for a State, local educational agency, or school
				to make adequate yearly progress under section 1111(b)(2), the State, local
				educational agency, or school, respectively, shall demonstrate increases in the
				4-year adjusted cohort graduation rate from the baseline 4 year adjusted cohort
				graduation rate or increases in the cumulative graduation rate from the
				baseline cumulative graduation rate, in the aggregate and for each subgroup
				described in subsection (b)(2), by an average of 3 percentage points per school
				year, until the 4-year adjusted cohort graduation rate or the cumulative
				graduation rate, in the aggregate and for each such subgroup, equals or exceeds
				90 percent.
								(ii)AYP
				not madeA secondary school shall not be considered to have made
				adequate yearly progress under section 1111(b)(2) if—
									(I)the school's
				4-year adjusted cohort graduation rate, in the aggregate or for any subgroup
				described in subsection (b)(2), falls below the initial baseline 4-year
				adjusted cohort over a 4-year period; or
									(II)fewer than 90
				percent of the students included in the cumulative graduation rate, in the
				aggregate or for any subgroup described in subsection (b)(2), are students who
				graduate from secondary school in 4 years.
									(iii)Alternative
				4-year completion requirementNotwithstanding clause (ii), a
				secondary school or secondary school educational program that is an alternative
				education setting may apply to the State for a waiver of the requirement in
				clause (ii) that at least 90 percent of the students included in the cumulative
				graduation rate, in the aggregate or for any subgroup described in subsection
				(b)(2), are students who graduate from secondary school in 4 years if—
									(I)the secondary
				school or educational program submits to the State—
										(aa)a
				description of the secondary school or educational program; and
										(bb)an
				alternative 4-year completion requirement; and
										(II)the State
				approves the use of the alternative 4-year completion requirement for such
				purposes.
									(5)Delayed
				applicability to schoolsParagraphs (2), (3), and (4)(C) shall
				not apply to a secondary school until the beginning of school year 2012–2013
				or, in the case of a State using an interim rate, shall not apply to a
				secondary school until the first school year after such State adjusts its
				baseline graduation rate as described in paragraph (4)(B).
						(d)Reporting
				requirementNot later than 90 days after the date of enactment of
				the Every Student Counts Act, and annually thereafter, each State educational
				agency that receives assistance under this part shall submit to the Secretary,
				and make publicly available, a report on the implementation of this section.
				Such report shall include—
						(1)a description of
				each category, code, exit code, and the corresponding definition that the State
				has authorized for identifying, tracking, calculating, and publicly reporting
				student status;
						(2)if using an
				interim graduation rate pursuant to subsection (b)(5), a description of the
				efforts of the State to implement the 4-year adjusted cohort graduation rate
				and the cumulative graduation rate and the expected date of implementation,
				which date shall be not later than the school year 2013–2014; and
						(3)a description of
				waivers granted in the State under subsection (c)(4)(C)(iii), which shall
				include—
							(A)the total number
				of waivers granted in the State under subsection (c)(4)(C)(iii);
							(B)a description of
				each waiver granted;
							(C)the number of
				students who are enrolled in secondary schools or secondary school education
				programs receiving such waivers; and
							(D)the cumulative
				graduation rates of the secondary schools or secondary school education
				programs receiving such waivers.
							
		5.AYP conforming
			 amendmentsSection
			 1111(b)(2)(C) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6311(b)(2)(C)) is amended—
			(1)in clause (vi),
			 by striking and after the semicolon;
			(2)in clause (vii),
			 by striking the period and inserting ; and; and
			(3)by adding at the
			 end the following:
				
					(viii)complies with
				the requirements of section
				1111A.
					.
			
